UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4559



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL B. STATON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-01-32)


Submitted:   December 12, 2001            Decided:   January 25, 2002


Before WIDENER, WILKINS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Kelly Haley, III, Richmond, Virginia, for Appellant. Paul
J. McNulty, United States Attorney, Peter S. Duffey, Special
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael B. Staton, Jr., appeals from his conviction on one

count of unlawful possession of a firearm, in violation of 26

U.S.C. § 5861(d) (1994).    Staton contends that the district court

abused its discretion by denying his motion in limine seeking to

exclude the testimony of a government witness on the grounds of

prosecutorial misconduct.     Specifically, Staton argues that the

prosecutor engaged in misconduct by failing to advise him of the

witness’ inculpatory statements prior to filing a joint waiver of

jury trial.   Because we conclude that there was no prosecutorial

misconduct, United States v. Mitchell, 1 F.3d 235, 240 (4th Cir.

1993) (discussing standard), we find that the district court did

not abuse its discretion in denying the motion in limine.     Con-

sequently, we affirm Staton’s conviction.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2